 


110 HRES 506 IH: Condemning ongoing human rights abuses in Vietnam, and expressing the sense of the House of Representatives that the United States should remove permanent normal trade relations status with Vietnam unless all political and religious prisoners are released and significant and immediate human rights reforms are made by the Government of Vietnam.
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 506 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Ms. Zoe Lofgren of California (for herself, Mr. Wolf, Ms. Loretta Sanchez of California, Mr. Tom Davis of Virginia, and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Condemning ongoing human rights abuses in Vietnam, and expressing the sense of the House of Representatives that the United States should remove permanent normal trade relations status with Vietnam unless all political and religious prisoners are released and significant and immediate human rights reforms are made by the Government of Vietnam. 
 
 
Whereas Vietnam has a long history of human rights and religious freedom violations; 
Whereas, despite ongoing human rights violations, on November 13, 2006, Vietnam was removed as a Country of Particular Concern (CPC), as a precondition to the extension of permanent normal trade relations to Vietnam, but against the recommendation of the United States Commission on International Religious Freedom; 
Whereas the extension of permanent normal trade relations to Vietnam was also a precondition for its accession to the World Trade Organization (WTO); 
Whereas human rights conditions have deteriorated in Vietnam since its accession to the WTO; 
Whereas persecution against religious and ethnic minorities continues unabated by the Vietnamese Government, and hundreds of advocates of human rights and religious freedom have been, and continue to be, imprisoned and harassed by the Vietnamese Government without defense counsel; 
Whereas the indigenous Degar Montagnard people have suffered decades of persecution by the Vietnamese government and there are currently more than 350 Degars imprisoned in Vietnam for practicing Christianity or standing up for their human rights; 
Whereas, on March 30, 2007, Father Nguyen Van Ly, a well-known advocate for democracy and freedom of religion, was sentenced to eight years in prison for exercising his free speech rights; 
Whereas, on May 10, 2007, Huynh Nguyen Dao, Nguyen Bac Truyen, and Le Nguyen Sang were sentenced to three, four, and five years in prison, respectively; 
Whereas, on May 11, 2007, human rights attorneys Nguyen Van Dai and Le Thi Cong Nhan were sentenced to five and four years in prison, respectively; 
Whereas, on May 15, 2007, Tran Quoc Hien was sentenced to five years in prison; 
Whereas Nobel Peace Prize nominee Thich Quang Do is in his twenty-sixth year of detention; 
Whereas none of the aforementioned individuals advocated or engaged in violence in their opposition to the Vietnamese Government or its policies; 
Whereas these convictions violate Article 69 of the Vietnamese Constitution, which states that The citizen shall enjoy freedom of opinion and speech, freedom of the press, the right to be informed and the right to assemble, form associations and hold demonstrations in accordance with the provisions of the law; 
Whereas these convictions are in contravention of the rights contained in the International Covenant on Civil and Political Rights (ICCPR) to which Vietnam is a State Party, specifically Article 19 (freedom of expression) and Article 22 (freedom of association); 
Whereas, on June 16, 2007, the Vietnamese Government released pro-democracy activist Le Quoc Quan and on June 9, 2007, the Vietnamese Government released fellow activist Ngyuyen Vu Binh from prison; 
Whereas these releases have yet to demonstrate that Vietnam is committed to substantive and long-lasting changes to its human rights policies; 
Whereas the United States Commission on International Religious Freedom’s 2007 Annual Report states, “[S]ince [Vietnam] joined the World Trade Organization (WTO), the government of Vietnam has initiated a crackdown on human rights defenders and advocates for the freedoms of speech, association, and assembly, including many religious leaders who previously were the leading advocates for religious freedom in Vietnam”; and 
Whereas, in May 2007, the United States Commission on International Religious Freedom recommended Vietnam be re-designated as a Country of Particular Concern: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)strongly condemns the ongoing human rights abuses in Vietnam; and 
(B)calls for the release of all political and religious prisoners in Vietnam; and 
(2)it is the sense of the House of Representatives that the United States should— 
(A)re-designate Vietnam as a Country of Particular Concern, pursuant to the International Religious Freedom Act of 1998, and the 2007 recommendation of the U.S. Commission on International Religious Freedom;  
(B)demand that the Government of Vietnam comply with internationally recognized standards for basic freedoms and human rights; and 
(C)remove permanent normal trade relations status with Vietnam unless all political and religious prisoners are released and significant and immediate human rights reforms are made by the Government of Vietnam. 
 
